Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 11-13, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mustafi (US 2021/0042308 A1), published on February 11, 2021 in view of Kim et al (“Kim” US 2016/0070430 A1), published on March 10, 2016.
 As to claim 1, Mustafi teaches “receiving user input to specify a data source; receiving a first user input in a first region of a graphical user interface to specify a natural language command related to the data source” in par. 0054, figure 4 (user input in natural language is translated into database query to specify a database table) and in par. 0031 (graphical user interface for user inputting a natural language query).
Mustafi teaches “determining, based on the first user input, that the natural language command includes a table calculation expression, wherein the table calculation expression specifies a change in aggregated values of a first data field from the data source over consecutive time periods, and each of the time periods represents a same amount of time” in par. 0054 (and figure 4), par. 0057 (and figure 5B) (noting that table 610 shows aggregated salary values over period of years 1998 to 2002).
Mustafi teaches “in accordance with the determination: identifying a second data field in the data source, wherein the second data field is distinct from the first data field and the second data field spans a range of dates that includes the time periods; aggregating values of the first data field for each of the time periods in the range of dates according to the second data field” in figure 5B (“salary” corresponds to first field, “fuel and transport” corresponds to second field).
 It appears Mustafi does not explicitly teach “computing a respective difference between the aggregated values for each consecutive pair of time periods”.
However, Kim teaches “computing a respective difference between the aggregated values for each consecutive pair of time periods” in figure 3, par. 0083 (carbon dioxide amount is computed in a year range domain; fig. 3 shows difference between aggregated values for each consecutive pair of time periods with respect to China and the United States).
Mustafi and Kim are analogous art because they are in the same field of endeavor, data visualization. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to display analytic data, disclosed by Mustafi including “in accordance with the determination: identifying a second data field in the data source, wherein the second data field is distinct from the first data field and the second data field spans a range of dates that includes the time periods; aggregating values of the first data field for each of the time periods in the range of dates according to the second data field” in order to present analytic data result utilizing graphical user interface (see Kim par. 0083).
Kim teaches “generating a data visualization that includes a plurality of data marks, each of the data marks corresponding to one of the computed differences for each of the time periods over the range of dates; and displaying the data visualization” in fig. 3, par. 0083 (intersections of vertical line of year with line 1002, and line 1004 correspond to a plurality of data marks).
As to claim 16, it is rejected for similar reason as claim 1.
As to claim 20, it is rejected for similar reason as claim 1.

	As to claim 2, Kim teaches “wherein the time periods are: year, quarter, month, week, or day” in fig. 3, par. 0083.

	As to claim 3, Mustafi teaches “further comprising displaying field names from the data source in the graphical user interface” in fig. 5B.
As to claim 17, it is rejected for similar reason as claim 3.

	As to claim 4, Kim teaches “wherein computing a respective difference between the aggregated values for each consecutive pair of time periods includes: 061127-5160-US- 37 -Patent Applicationcomputing an absolute difference between the aggregated values; or computing a percentage difference between the aggregated values” in fig. 3, par. 0083 (fig. 3 shown an absolute difference between the aggregated values).
As to claim 18, it is rejected for similar reason as claim 4.

	As to claim 6, Mustafi teaches “wherein the first data field is a measure” in fig. 5B.
	As to claim 11, Kim teaches “receiving a second user input modifying the consecutive time periods from a first time period to a second time period, wherein each of the first time periods represents a same first amount of time and each of the second time periods represents a same second amount of time; and in response to the second user input: for each of the second time periods, aggregating values of the first data field for the second amount of time; computing a respective first difference between the aggregated values for consecutive pairs of second time periods;  061127-5160-US- 38 -Patent Applicationgenerating a second data visualization that includes a plurality of second data marks, each of the second data marks corresponding to the computed first differences for each of the second time periods over the range of dates; and displaying the second data visualization” in par. 0120, figures 65-66.

	As to claim 12, Kim teaches “wherein the second user input includes a user command to replace the time period from the first amount of time to the second amount of time; and the method further comprises: receiving the second user input in the first region of the graphical user interface” in par. 0120, figures 65-66.

	As to claim 13, Kim teaches “wherein the second user input comprises user selection of the first amount of time at a second region of the graphical user interface, distinct from the first region” in par. 0120 and figures 65-66 (user selection of the year-end points 1242 covers a first amount of time at a second region in the GUI distinct from the first region).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mustafi (US 2021/0042308 A1), published on February 11, 2021 in view of Kim et al (“Kim” US 2016/0070430 A1), published on March 10, 2016, in further view of Borrel et al (“Borrel” US 2018/0114190 A1), published on April 26, 2018.
As to claim 5, it appears Mustafi and Kim does not explicitly teach “wherein absolute difference and percentage difference are displayed as user-selectable options in the graphical user interface”.
However, Borrel teaches “wherein absolute difference and percentage difference are displayed as user-selectable options in the graphical user interface” in par. 0021 (“…In some embodiments, domain-specific query 38 may include a free-form or natural language query prompt and input field, Boolean search logic, and/or more structured fields and/or selectable options”).
Mustafi, Kim and Borrel are analogous art because they are in the same field of endeavor, database querying. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to display analytic data, disclosed by Mustafi including “wherein absolute difference and percentage difference are displayed as user-selectable options in the graphical user interface” in order to provide more choices utilizing a graphical user interface (see Borrel par. 0021).

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mustafi (US 2021/0042308 A1), published on February 11, 2021 in view of Kim et al (“Kim” US 2016/0070430 A1), published on March 10, 2016, in further view of Vertsel et al (“Vertsel” US 2020/0097494 A1), published on March 26, 2020.
	As to claim 7, it appears Mustafi and Kim does not explicitly teach “parsing the natural language command; and forming an intermediate expression according to a context-free grammar, including identifying in the natural language command a calculation type”.
	However, Vertsel teaches “parsing the natural language command; and forming an intermediate expression according to a context-free grammar, including identifying in the natural language command a calculation type” in par. 0250 (“…Block 902 involves parsing the natural language query using a 
plurality of context-free grammar rules in BNF.  The plurality of context-free 
grammar rules can include a set of extended context-free grammar rules.  A 
first extended context-free grammar rule of the set can define a non-terminal 
symbol and comprises a Boolean NOT operator that eliminates one or more 
potential definitions of the non-terminal symbol from consideration when 
parsing the natural language query”).
parsing the natural language command; and forming an intermediate expression according to a context-free grammar, including identifying in the natural language command a calculation type” as taught by Vertsel in order to parse natural language command (see Vertsel par. 0250).
As to claim 19, it is rejected for similar reason as claim 7.

	Allowable Subject Matter
Claim 8-10, 14-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is 571-272-8485.  The examiner can normally be reached on Mon-Fri. 7:30am-5pm; First Fri Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LOC TRAN/
Primary Examiner, Art Unit 2165